Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 2 TO CREDIT AGREEMENT

AMENDMENT NO. 2 (this “Agreement”), dated as of August 19, 2019, to the Credit
Agreement, dated as of September 3, 2015 (as amended by that certain Extension
Agreement, dated as of September 3, 2017, the “Existing Credit Agreement”, and
the Existing Credit Agreement as amended by this Agreement, the “Credit
Agreement”), among Applied Materials, Inc. (the “Borrower”), the lenders from
time to time party thereto (the “Lenders”), and JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

The parties hereto agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings given to them in the Existing Credit Agreement.

SECTION 2. Amendments to the Existing Credit Agreement. Each of the parties
hereto agrees that, effective as of the Amendment Effective Date (as defined
below):

(a)    Section 1.01 of the Existing Credit Agreement is hereby amended by adding
the following new definitions thereto in the proper alphabetical order:

““Consolidated Adjusted EBITDA” means, for any period, an amount determined for
the Borrower and its Subsidiaries on a Consolidated basis equal to:

(i)    Consolidated Adjusted Net Income for such period,

plus

(ii)    to the extent decreasing Consolidated Adjusted Net Income for such
period, the sum, without duplication, of:

(a)    Consolidated interest expense of the Borrower and its Subsidiaries, plus

(b)    provisions for Taxes based on income, plus

(c)    total depreciation expense, plus

(d)    total amortization expense, plus

(e)    losses from dispositions of assets or liabilities outside of the ordinary
course of business, plus

(f)    other non-cash items reducing Consolidated Adjusted Net Income, plus

(g)    expense arising from the early extinguishment of Indebtedness, plus

 

1



--------------------------------------------------------------------------------

(h)    cash restructuring, severance and similar costs, expenses and charges,
including costs associated with discontinued operations or exiting businesses or
from the restructuring or rationalization of product lines, plus

(i)    other extraordinary, unusual or non-recurring cash costs, expenses or
charges, plus

(j)    non-cash stock compensation charges or expenses, plus

(k)    any impairment charge or asset write-off or write-down (including related
to intangible assets (including goodwill), long-lived assets, and investments in
Indebtedness and equity securities), plus

(l)    any fees, costs and expenses (including any integration costs,
transaction or retention bonuses or similar payments, earnouts or other
contingent consideration, and purchase price adjustments), or any amortization
thereof, in connection with any acquisition, investment, asset disposition,
issuance or repayment of Indebtedness, issuance of Equity Interests, refinancing
transaction or amendment or other modification of any Indebtedness instrument
(in each case, including any such transaction undertaken but not completed);

plus,

(iii)    without duplication of any amounts added to Consolidated Adjusted Net
Income under clause (ii), for any period ending during the first four fiscal
quarters ending following the consummation of a Material Acquisition, the amount
of cost savings and synergies projected by the Borrower in good faith to be
realized in connection with such Material Acquisition within 12 months following
the consummation of such Material Acquisition, which cost savings and synergies
shall be deemed to have been realized on the first day of such period; provided
that (1) such cost savings and synergies are reasonably identifiable, reasonably
attributable to such Material Acquisition and certified by a financial officer
of the Borrower in writing to the Administrative Agent, (2) the Borrower has
initiated or will initiate within a period of time following the consummation of
such Material Acquisition that is reasonably anticipated to permit such cost
savings and synergies to be realized within 12 months following the consummation
of such Material Acquisition appropriate actions to realize such cost savings
and synergies, and (3) the aggregate amount of cost savings and synergies added
pursuant to this clause (iii) shall not exceed 20% of Consolidated Adjusted
EBITDA for any such period of four consecutive fiscal quarters;

minus

(iv)    to the extent increasing Consolidated Adjusted Net Income for such
period, the sum, without duplication, of:

(a)    non-cash items (excluding any such non-cash item to the extent it
represents the reversal of an accrual or reserve for potential cash item in any
prior period), plus

(b)    interest income and other income, net, plus

(c)    extraordinary, unusual or non-recurring items, plus

 

2



--------------------------------------------------------------------------------

(d)    gains from dispositions of assets or liabilities outside of the ordinary
course of business;

minus

(v)    without duplication of any amounts deducted from Consolidated Adjusted
Net Income under clause (iv) cash payments made during such period with respect
to non-cash items added back in computing Consolidated Adjusted EBITDA in a
prior period pursuant to clause (ii)(f) above.

For any period (the “Relevant Period”) during which the Borrower or any
Subsidiary shall have made a Material Acquisition (i) if the Borrower prepares
pro forma financial information in accordance with Article 11 of Regulation S-X
under the United States Securities Act of 1933 (“S-X Article 11”) with respect
to the assets or Person acquired in such Material Acquisition, Consolidated
Adjusted EBITDA for the Relevant Period shall be determined after giving pro
forma effect to such Material Acquisition as if such Material Acquisition had
occurred on the first day of the Relevant Period and, to the extent applicable,
to the historical earnings and cash flows associated with the Person or assets
acquired in such Material Acquisition, all in accordance with S-X Article 11 or
(ii) if the Borrower does not prepare pro forma financial information in
accordance with S-X Article 11 with respect to the Person or assets acquired in
such Material Acquisition, Consolidated Adjusted EBITDA for the Relevant Period
shall be determined, at the Borrower’s election, by annualizing the portion of
Consolidated Adjusted EBITDA attributable to the Person or assets acquired in
such Material Acquisition. Such annualization under clause (ii) shall be
calculated by the Borrower in its reasonable discretion by multiplying (x) an
amount equal to the portion of Consolidated Adjusted EBITDA attributable to the
Person or assets acquired in such Material Acquisition for the period (the
“Annualization Period”) beginning on closing date of the such Material
Acquisition and ending on the last day of the Relevant Period by (y) a fraction,
the numerator of which is the number of days in the Relevant Period and the
denominator of which is the number of days in the Annualization Period.

Notwithstanding the foregoing, the add-backs set forth in clauses (ii)(f),
(ii)(h), (ii)(k), (ii)(l) and (iii) shall only be included in the calculation of
Consolidated Adjusted EBITDA for any period to the extent the Borrower elects to
include such add-backs in the calculation of Consolidated Adjusted EBITDA for
such period.”

““Consolidated Adjusted Net Income” means, for any period, the consolidated net
income of the Borrower and its Subsidiaries for such period, determined in
accordance with GAAP and on a pro forma basis; provided that, without
duplication and only to the extent not already included in the Consolidated
Adjusted Net Income of the Borrower and its Subsidiaries, the Consolidated
Adjusted Net Income (but not loss) of any Person that is not a Subsidiary or
that is accounted for by the equity method of accounting will be included in
“Consolidated Adjusted Net Income” solely to the extent of the amount of
dividends or similar distributions paid in cash to the Borrower or any of its
Subsidiaries.”

““Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest, but excluding any debt securities convertible into any of the
foregoing.”

 

3



--------------------------------------------------------------------------------

““Leverage Increase Period” has the meaning specified in Section 5.03.”

““Leverage Ratio” means, with respect to the Borrower and its Subsidiaries on a
Consolidated basis, as of any date, the ratio of (x) Funded Debt as of such date
to (y) Consolidated Adjusted EBITDA for the four fiscal quarter period ending on
such date.”

““Material Acquisition” means any acquisition of all or substantially all of the
assets or Equity Interests of a Person, or of any business or division of a
Person, for which the Borrower or any of its Subsidiaries paid at least
$1,000,000,000 in consideration (including the then-current market value of any
Equity Interests included in such consideration).”

(b)    Section 1.01 of the Existing Credit Agreement is hereby amended by
restating the following definitions in their entirety as follows:

““Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate; provided that, if the Adjusted
LIBO Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.”

““Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1⁄2 of 1% and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%; provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the LIBO Screen Rate (or if the LIBO Screen Rate is not available for such one
month Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London
time on such day. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
If the Alternate Base Rate is being used as an alternate rate of interest
pursuant to Section 2.12, then the Alternate Base Rate shall be the greater of
clauses (a) and (b) above and shall be determined without reference to clause
(c) above. For the avoidance of doubt, if the Alternate Base Rate as determined
pursuant to the foregoing would be less than 1.00%, such rate shall be deemed to
be 1.00% for purposes of this Agreement.”

““Capitalized Lease” means any lease (excluding, for the avoidance of doubt, any
lease accounted for as an operating lease) the obligation for rentals with
respect to which is required to be capitalized on a Consolidated balance sheet
of the lessee and its Subsidiaries in accordance with GAAP.”

““Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder or under any of the other
Loan Documents, (a) income or franchise taxes in each case imposed on (or
measured by) its net income by (i) the United States of

 

4



--------------------------------------------------------------------------------

America, (ii) the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located, or (iii) in the case of
any Lender, the jurisdiction in which its applicable lending office is located,
(b) any Taxes imposed, deducted or withheld by reason of any present or former
connection between the Administrative Agent or such Lender or other recipient
(as the case may be) and the jurisdiction imposing such Taxes (other than solely
on account of the execution and performance of, the enforcement of any right
under or the receipt of any payment under, this Agreement or any of the other
Loan Documents), (c) any branch profits taxes imposed by the United States of
America or any comparable tax imposed by any foreign jurisdiction, (d) in the
case of a Lender, any Tax imposed, deducted or withheld (i) that is attributable
to such Lender’s failure, inability or ineligibility to comply with
Section 2.15(e) at any time during which such Lender is a party to this
Agreement, except to the extent such Lender’s failure is due to a Change in Tax
Law occurring after the date on which such Lender became a party to this
Agreement or the date (if any) on which such Lender changed its applicable
lending office, or (ii) that is imposed on accrued amounts payable to such
Lender at the time of the assignment to such Lender and its becoming a party to
this Agreement, other than pursuant to an assignment request by the Borrower
under Section 2.17, except to the extent that such Lender’s assignor was
entitled, at the time of such assignment, to receive additional payments from
the Borrower with respect to such accrued amounts pursuant to Section 2.15(a)
and (e) any U.S. federal withholding Taxes imposed under FATCA.”

““FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.”

““Foreign Lender” means any Lender (including any “Issuing Bank” that is treated
as a Lender for purposes of Section 2.15) that is not a United States Person.”

““Impacted Interest Period” has the meaning specified in the definition of “LIBO
Rate”.”

““Indemnified Taxes” means Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document.”

““Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.”

““LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 A.M., London time, two
Business Days prior to the

 

5



--------------------------------------------------------------------------------

commencement of such Interest Period; provided that if the LIBO Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) then the LIBO Rate shall be the Interpolated Rate.”

““LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for dollars for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.”

““S&P” means S&P Global Ratings, a division of S&P Global, Inc., or any
successor thereto.”

(c)    Section 2.03 of the Existing Credit Agreement is hereby amended by
amending and restating in its entirety the second sentence thereof as follows:

“Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by telecopy or by electronic mail to the Administrative Agent
of a written Borrowing Request in the form of Exhibit B hereto and signed by the
Borrower.”

(d)    Section 2.06(b) of the Existing Credit Agreement is hereby amended by
amending and restating in its entirety the second sentence thereof as follows:

“Each such telephonic Interest Election Request shall be irrevocable and shall
be confirmed promptly by telecopy or by electronic mail to the Administrative
Agent of a written Interest Election Request in the form of Exhibit C hereto and
signed by the Borrower.”

(e)    Section 2.06(e) of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:

“(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurodollar Borrowing with an Interest Period of one month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing without the prior consent of the Required Lenders and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.”

 

6



--------------------------------------------------------------------------------

(f)    Section 2.07(c) of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:

“(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or upon the
closing of any acquisition or disposition, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.”

(g)    Section 2.12 of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:

Section 2.12.     Alternate Rate of Interest; Replacement of LIBO Rate. (a) If
prior to the commencement of any Interest Period for a Eurodollar Borrowing:

(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including because the LIBO Screen Rate is not available or published on a
current basis) for such Interest Period; or

(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.

(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause Section 2.12(a) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (a) have not arisen but
either (w) the supervisor for the administrator of the LIBO Screen Rate has made
a public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (x) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Screen Rate),
(y) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be

 

7



--------------------------------------------------------------------------------

used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Margin); provided that, if such
alternate rate of interest as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. Notwithstanding
anything to the contrary in Section 8.02, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five Business
Days of the date that such amendment is provided to the Lenders, a written
notice from the Required Lenders stating that such Required Lenders object to
such amendment. Until an alternate rate of interest shall be determined in
accordance with this clause (b) (but, in the case of the circumstances described
in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of the first sentence of
this clause (b), only to the extent the LIBO Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (y) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing.

(h)    Section 2.13(a)(ii) of the Existing Credit Agreement is hereby amended
and restated in its entirety as follows:

“(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition (other than Taxes) affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;”

(i)    Section 2.13(c) of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:

“(c)    If after the date of this Agreement, a Change in Law shall subject the
Administrative Agent, any Lender or Issuing Bank to any Taxes as a result of a
change in the basis of taxation by the United States or by the foreign
jurisdiction under the laws of which such Administrative Agent, Lender or
Issuing Bank is organized or has its Applicable Lending Office or any political
subdivision thereof (other than (i) Taxes due to a change in the rate of
taxation, (ii) Taxes imposed on or with respect to any payment made by any
Borrower hereunder and Taxes described in clause (a), (c), (d) or (e) of the
definition of Excluded Taxes, (iii) Indemnified Taxes or (iv) Connection Income
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, and the result shall be to increase the cost to such
Administrative Agent or Lender of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Administrative Agent, Lender or Issuing Bank hereunder (whether of
principal, interest or otherwise), then such Borrower will pay to such
Administrative Agent, Lender or Issuing Bank such additional amount or amounts
as will compensate such Administrative Agent, Lender or Issuing Bank for such
additional costs incurred or reduction suffered.”

 

8



--------------------------------------------------------------------------------

(j)    Section 2.15 of the Existing Credit Agreement is hereby amended by adding
the following at the end thereof:

“For purposes of this Section 2.15, the term “Lender” includes any “Issuing
Bank.””

(k)    Section 2.15(a) of the Existing Credit Agreement is hereby amended by
deleting the reference therein to “, any Issuing Bank” in its entirety.

(l)    Section 2.15(c) of the Existing Credit Agreement is hereby by amended by
deleting references therein to “, each Issuing Bank”, “, such Issuing Bank”, “,
the Issuing Bank” or “or an Issuing Bank,” in their entirety.

(m)    Sections 2.15(e) of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:

“(e)    Tax Forms.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in paragraphs (e)(ii), (iii) and (iv) of this Section) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)(A)     Without limiting the generality of the foregoing, each Foreign
Lender shall deliver to the Borrower and the Administrative Agent on or before
the date such Foreign Lender becomes a party to this Agreement and on or before
the date, if any, such Foreign Lender changes its Applicable Lending Office
(i) two duly executed and properly completed Internal Revenue Service Forms
W-8ECI, W-8BEN or W-8BEN-E, as applicable (with respect to the benefit of an
income tax treaty), or successor forms, certifying to such Foreign Lender’s
entitlement to a complete exemption from United States withholding tax with
respect to all payments to be made to it under the Loan Documents, or (ii) if
such Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, either (x) the forms referred to in clause (i) above certifying to
such Foreign Lender’s entitlement to a complete exemption from United States
withholding tax with respect to all payments to be made to it under the Loan
Documents, or (y) two duly executed and properly completed Internal Revenue
Service

 

9



--------------------------------------------------------------------------------

Forms W-8BEN or W-8BEN-E (or successor forms) and a duly executed certificate
substantially in the form of Exhibit D (any such certificate, a “Section 2.15(e)
Certificate”); provided that in the event that a Foreign Lender is not
classified as a corporation for United States federal income tax purposes, such
Foreign Lender shall take any actions necessary and shall deliver to the
Borrower and the Administrative Agent all additional (or alternative) Internal
Revenue Service forms and Section 2.15(e) Certificates necessary to fully
establish such Foreign Lender’s entitlement to a complete exemption from United
States withholding tax on all payments to be made to it under the Loan Documents
(including causing its partners, members, beneficiaries or owners, or their
beneficial owners, to take any actions and deliver any Internal Revenue Service
forms and Section 2.15(e) Certificates necessary to establish such exemption).
In addition, each Foreign Lender shall deliver such Internal Revenue Service
forms and the Section 2.15(e) Certificate (as applicable) to the Borrower and
the Administrative Agent promptly upon the obsolescence, inaccuracy or
invalidity of any such Internal Revenue Service forms or Section 2.15(e)
Certificate previously delivered by such Foreign Lender pursuant to this
Section 2.15(e) unless such Foreign Lender is not legally able to deliver such
Internal Revenue Service forms or Section 2.15(e) Certificate.

(B)     Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or about the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of
Internal Revenue Service Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax.

(C)    If a payment made to a Lender under this Agreement, any Assignment and
Assumption or any other Loan Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable requirements of FATCA (including those contained in Section 1471(b)
or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.15(e)(ii)(C),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement. For purposes of this Section 2.15, the term “law” includes FATCA.”

(n)    Section 2.15(f) of the Existing Credit Agreement is hereby deleted in its
entirety.

(o)    Section 2.15(g) of the Existing Credit Agreement is hereby redesignated
as Section 2.15(f).

 

10



--------------------------------------------------------------------------------

(p)    Section 2.15(h) of the Existing Credit Agreement is hereby redesignated
as Section 2.15(g), references therein to “Section 2.15(h)” are hereby replaced
with references to “Section 2.15(g)” and references therein to “, any Issuing
Bank” or “, Issuing Bank” are hereby deleted in their entirety.

(q)    Section 2.15(i) of the Existing Credit Agreement is hereby redesignated
as Section 2.15(h).

(r)    Section 2.15(j) of the Existing Credit Agreement is hereby redesignated
as Section 2.15(i) and the reference therein to “paragraph (j)” is hereby
replaced with a reference to “paragraph (i)”.

(s)    Section 5.01(g) of the Existing Credit Agreement is hereby amended and
restated by replacing the first paragraph thereof in its entirety as follows:

“(g)    Reporting Requirements. Deliver in writing or by email to the
Administrative Agent (except as stated in clauses (i), (ii), (iv) and (vi) below
and Section 8.01(b)) or make available electronically:”

(t)    Section 5.02(a)(iii) of the Existing Credit Agreement is hereby amended
and restated in its entirety as follows:

“(iii)    Liens incidental to the conduct of business conducted by the Borrower
and its Subsidiaries in the ordinary course of business or the ownership of
properties and assets owned by the Borrower and its Subsidiaries (including
(x) Liens in connection with worker’s compensation, unemployment insurance and
other like laws, (y) warehousemen’s and attorneys’ liens and statutory
landlords’ liens and (z) Liens consisting of any right of offset, or statutory
or consensual banker’s lien, on bank deposits or securities accounts maintained
in the ordinary course of business so long as such bank deposits or securities
accounts are not established or maintained for the purpose of providing such
right of offset or banker’s lien) and Liens to secure the performance of bids,
tenders or trade contracts, or to secure statutory obligations, surety or appeal
bonds or other Liens of like general nature incurred in the ordinary course of
business of the Borrower and its Subsidiaries and not in connection with the
borrowing of money, provided in each case, the obligation secured is not overdue
or, if overdue, is being contested in good faith by appropriate actions or
proceedings;”

(u)    Section 5.03 of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:

“Section 5.03.     Financial Covenant. So long as any Lender shall have any
Credit Exposure or any Commitment hereunder, the Borrower will not permit the
Leverage Ratio as of the last day of each fiscal quarter, to exceed 3.50 to
1.00; provided that, at the election of the Borrower (prior written notice of
which shall be given to the Administrative Agent), following the consummation of
any Material Acquisition, the maximum Leverage Ratio permitted under this
Section 5.03 shall be increased to 4.00 to 1.00 as of the last day of the fiscal
quarter in which such Material Acquisition is consummated and as of the last day
of each of the three immediately succeeding fiscal quarters (the period during
which any such increase in the Leverage Ratio shall be in effect being called a
“Leverage Increase Period”); provided, further, that the Borrower may terminate
a Leverage Increase Period at any time by providing written notice to the
Administrative Agent. Upon the expiration or termination of a Leverage Increase
Period, the maximum Leverage Ratio shall be reduced to 3.50 to 1.00 until the
Borrower subsequently consummates another Material

 

11



--------------------------------------------------------------------------------

Acquisition (whereupon a new Leverage Increase Period may be commenced as
provided above); provided that, a new Leverage Increase Period may not be
commenced until at least two full fiscal quarters shall have elapsed following
the expiration or termination of the prior Leverage Increase Period with the
Leverage Ratio at no greater than 3.50 to 1.00. There shall be no more than
three Leverage Increase Periods prior to the Termination Date.”

(v)    Section 8.02(b) of the Existing Credit Agreement is hereby amended by
adding the following at the beginning thereof:

“Subject to Section 2.12(b),”

(w)    Section 8.03(b) of the Existing Credit Agreement is hereby amended by
adding the following at the end thereof:

“This Section 8.03(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.”

(x)    Section 8.04(c)(iii) of the Existing Credit Agreement is hereby amended
and restated in its entirety as follows:

“(iii)     Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) and Proposed Section 1.163-5 of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.”

SECTION 3. Effectiveness. This Agreement shall become effective on and as of
August 19, 2019 (the “Amendment Effective Date”), subject only to receipt by the
Administrative Agent from the Borrower and the Lenders parties hereto, who
constitute the Required Lenders, of a counterpart of this Agreement signed on
behalf of such parties.

SECTION 4. Reference to and Effect Upon the Credit Agreement.

(a)    The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and as of the Amendment Effective Date, this Agreement shall for
all purposes constitute a Loan Document.

 

12



--------------------------------------------------------------------------------

(b)    On and as of the Amendment Effective Date, each reference in the Existing
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Existing Credit Agreement shall mean and be a reference
to the Existing Credit Agreement, as amended by this Agreement.

(c)    The Existing Credit Agreement and each of the other Loan Documents, as
specifically amended by this Agreement, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

SECTION 5. Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York.

SECTION 6. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart hereof by facsimile or electronic transmission (e.g., “pdf”
or “tif”) shall be as effective as delivery of a manually executed counterpart
hereof

SECTION 7. Miscellaneous. The provisions of Sections 8.03 (Expenses;
Indemnification), 8.09 (Governing Law; Jurisdiction; Consent to Service of
Process), 8.10 (Waiver of Jury Trial), 8.05 (Survival), 8.07 (Severability) and
8.12 (Confidentiality) of the Existing Credit Agreement shall apply with like
effect to this Agreement.

[Remainder of page intentionally left blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first set forth above.

 

APPLIED MATERIALS, INC. By:  

/s/ Robert M. Friess

  Name:  

Robert M. Friess

  Title:  

Corporate Vice President and Treasurer

 

[Signature Page to Amendment No. 2 – Applied Materials (2019)]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Lender

By:  

/s/ Timothy D. Lee

  Name:   Timothy D. Lee     Title:   Executive Director  

 

[Signature Page to Amendment No. 2 – Applied Materials (2019)]



--------------------------------------------------------------------------------

Citibank, N.A.,

as a Lender

By:  

/s/ Susan M. Olsen

  Name:   Susan M. Olsen     Title:   Vice President  

 

[Signature Page to Amendment No. 2 – Applied Materials (2019)]



--------------------------------------------------------------------------------

MUFG Bank, Ltd.,

as a Lender

By:  

/s/ Lillian Kim

  Name:   Lillian Kim   Title:   Director

 

[Signature Page to Amendment No. 2 – Applied Materials (2019)]



--------------------------------------------------------------------------------

BNP PARIBAS,

as a Lender

By:  

/s/ Brendan Heneghan

  Name:    Brendan Heneghan   Title:    Director By:  

/s/ Karim Remtoula

  Name:    Karim Remtoula   Title:    Vice President

 

[Signature Page to Amendment No. 2 – Applied Materials (2019)]



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch,

as a Lender

By:  

/s/ William O’ Daly

  Name:    William O’ Daly   Title:    Authorized Signatory By:  

/s/ D. Andrew Maletta

  Name:    D. Andrew Maletta   Title:    Authorized Signatory

 

[Signature Page to Amendment No. 2 – Applied Materials (2019)]



--------------------------------------------------------------------------------

Goldman Sachs Bank USA,
as a Lender By:  

/s/ Jamie Minieri

  Name:   Jamie Minieri   Title:   Authorized Signatory

 

[Signature Page to Amendment No. 2 – Applied Materials (2019)]



--------------------------------------------------------------------------------

Mizuho Bank, Ltd.,
as a Lender By:  

/s/ Donna DeMagistris

  Name:   Donna DeMagistris   Title:   Authorized Signatory

 

[Signature Page to Amendment No. 2 – Applied Materials (2019)]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,
as a Lender By:  

/s/ Michael J. Stein

  Name:   Michael J. Stein   Title:   Vice President

 

[Signature Page to Amendment No. 2 – Applied Materials (2019)]



--------------------------------------------------------------------------------

U.S. Bank National Association,
as a Lender By:  

/s/ Joan Kiekhaefer

  Name:   Joan Kiekhaefer   Title:   Senior Vice President

 

[Signature Page to Amendment No. 2 – Applied Materials (2019)]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON,
as a Lender By:  

/s/ Diane Demmler

  Name:    Diane Demmler   Title:    Director

 

[Signature Page to Amendment No. 2 – Applied Materials (2019)]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,
as a Lender By:  

/s/ Allyn A Coskun

  Name:   Allyn A Coskun   Title:   Vice President

 

[Signature Page to Amendment No. 2 – Applied Materials (2019)]